The Chancellor.
The 11th rule oí June, 1806, ought not to be applied to the case of a bill sworn to by the party. It would be like a party meddling with, and altering, his own affidavit on file, without leave; and it would become difficult, and, perhaps, impossible, afterwards, to know to what part of the bill the oath was to be applied. The letter of the rule does, undoubtedly," apply to the case, for it is general in its terms; and for that reason I shall only direct the amendment to be expunged, and shall suffer the costs of this application to abide the event of the suit.
Order accordingly.